The Honorable Jimmy "Red" Milligan State Representative P.O. Box 68 Yellville, AR 72687-0068
Dear Representative Milligan:
I am writing in response to your request for an opinion concerning the classification of the Future Farmers of America ("FFA") program in the school curriculum. Your specific question in this regard is restated as follows:
  Should FFA be classified as an extracurricular activity or can it be considered as academic credit for students who wish to take the class?
RESPONSE
There is a presumption under state law that FFA programs are not part of the regular curriculum of secondary schools. As such, FFA would in my opinion generally be classified as an extracurricular activity. Whether such programs could be included in a school district's regular course of study for which academic credit is given is a question that would have to be presented to the State Board of Education.
My conclusion that an FFA program is generally considered to be outside a school's regular curriculum is based on A.C.A. § 6-18-220, wherein it provides:
The General Assembly finds and declares that:
  (1) The FFA, FHA, and 4-H programs in the state involve an education and learning process that is not otherwise available in the regular curriculum of secondary education in Arkansas[.]
A.C.A. § 6-18-220(a) (Repl. 1999) (emphasis added).
This Code section goes on to note that these programs are very beneficial and that to encourage participation, school boards are authorized to "excuse the absences of students from regular classes when the students are participating in officially sanctioned activities of [these] organizations." Id. at subsection (a)(4).
State law thus recognizes the value of an FFA program. But the distinction between FFA programs or activities and a school's "regular classes" is clear under A.C.A. § 6-18-220. This Code section clearly reflects the presumption that an FFA program is not part of a school's regular curriculum. It is my further understanding that FFA is not included within those subjects that are designated or prescribed by the state as part of the minimum curriculum requirements. See State Board of Education Standards for Accreditation of Arkansas Public Schools at IV. C. (Revised Ed. Jan. 10, 2000). See also generally A.C.A. §§ 6-16-103
(stating that "[t]here shall be taught . . . such subjects as may be designated by the State Board of Education or required by law[;]") and6-13-620 (establishing the duty of local school boards to see that all subjects prescribed by the State Board or by law are taught).
It is therefore my opinion that FFA generally falls in the category of an "extracurricular activity" under the Arkansas Registered Volunteers Program Act, which defines "extracurricular activity" as:
  [A]ny intraschool activity that is outside the regular curriculum, including, but not limited to, sports and special interest clubs or groups[.]
A.C.A. § 6-22-103(1) (Repl. 1999).1
I have found no other definition of "extracurricular activity" in Subtitle 2 of Title 6 of the Arkansas Code, which governs elementary and secondary education, generally. While the definition in § 6-22-103,supra, may not be conclusive for all purposes, I must conclude as a general matter that FFA activities are extracurricular activities.
This is not to eliminate the possibility of offering academic credit in connection with an FFA program. I believe, however, that this matter would have to be addressed by the State Board of Education. Arkansas Code Annotated § 6-16-103, which requires schools to teach the subjects that are designated by the State Board, contains the following provision:
  Nothing in this section shall be construed to prohibit the inclusion of additional subjects in the state course of study or in any course formulated for a school district and approved by the board.
A.C.A. § 6-16-103(b) (Repl. 1999).
It is my opinion that this provision offers a potential source of authority for including an FFA program in programs or subjects for which students may receive academic credit. This determination ultimately rests, however, with the State Board of Education. I am aware of no current rule or regulation that includes FFA for academic credit.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
1 This act authorizes local school districts to develop a registered volunteers program and accept the services of qualified volunteers to assist in extracurricular and interscholastic activities that are sponsored by the district. A.C.A. § 6-22-104.